Citation Nr: 0534362	
Decision Date: 12/20/05    Archive Date: 12/30/05

DOCKET NO.  94-34 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an ocular disorder 
(including refractive error), to include as due to an 
undiagnosed illness.

2.  Entitlement to service connection for motion sickness, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for chest pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 
percent for headaches with dizziness.  

5.  Entitlement to an initial compensable evaluation for 
chronic rhinitis (claimed as pulmonary disorder to include 
frequent colds).  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1983 to June 
1992.  He had service in the Southwest Asia Theater of 
Operations during the Persian Gulf War (Gulf War service) 
from November 1990 to March 1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2005).

Initially, by a July 1999 decision of the Board, the 
veteran's claims of entitlement to service connection for a 
psychiatric disorder, to include memory loss; 
gastrointestinal disorder, diagnosed as irritable colon 
syndrome; a disorder manifested by dizziness, a disorder 
manifested by chest pain; a joint disorder, to include a left 
shoulder disorder; a pulmonary disorder, to include frequent 
colds; shin splints, ocular disorder, to include refractive 
error; motion sickness; and a disorder manifested by ear 
aches.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 1998 order, the Court vacated the Board's decision 
and remanded the matter for readjudication.

In June 1999, the Board remanded the veteran's claims to the 
RO for additional evidentiary development and due process 
considerations.  While the matter was in remand status, by a 
May 2000 rating decision, the RO granted a compensable rating 
for tinnitus (claimed as a disorder manifested by dizziness 
and motion sickness).  Thereafter, by a December 2002 rating 
decision, the RO granted service connection for post-
traumatic stress disorder (PTSD), claimed as a psychiatric 
disorder with memory loss; anxiety related reflux 
esophagitis, claimed as gastrointestinal disorder, irritable 
bowel syndrome, and a disorder manifested by chest pains; and 
residuals of left shoulder dislocation.  

In a July 2004 decision, the Board denied service connection 
for shin splints and earaches and remanded the remaining 
issues.  

By a July 2005 rating decision, the RO granted service 
connection for migraine headaches with dizziness as well as 
chronic rhinitis (claimed as pulmonary disorder to include 
frequent colds).  

The Board finds that the grant of service connection for 
PTSD, claimed as a psychiatric disorder with memory loss; 
anxiety related reflux esophagitis, claimed as 
gastrointestinal disorder, irritable bowel syndrome, and a 
disorder manifested by chest pains; residuals of left 
shoulder dislocation; migraine headaches with dizziness; and 
chronic rhinitis, claimed as pulmonary disorder to include 
frequent colds, constitutes a full award of the benefit 
sought on appeal with respect to these issues.  See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In the October 
2005 Informal Hearing Presentation; however, the veteran's 
representative expressed disagreement with the schedular 
evaluations assigned for headaches and chronic rhinitis.  As 
the RO has not yet had the opportunity to issue a statement 
of the case addressing these matters, a remand to the RO for 
this action is now necessary.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).  These matters will be remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.

In the October 2005 Informal Hearing Presentation, the 
veteran's representative raised the issues of entitlement to 
service connection for chronic obstructive pulmonary disease 
and a cardiological condition.  Inasmuch as these issues have 
not been developed or certified for appellate review, they 
are not for consideration at this time.  They are, however, 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's ocular complaints have been attributed to 
known medical diagnoses of refractive error of myopia and 
astigmatism, as well as blepharitis and dry eyes, which has 
not been medically associated with his military service or 
any incident thereof, to include service in the Persian Gulf.

2.  The veteran's motion sickness has been ascribed to 
tinnitus, for which he has been granted service connection.  

3.  The veteran's chest pain has been ascribed to anxiety 
related reflux esophagitis, for which he has been granted 
service connection.  


CONCLUSION OF LAW

The criteria necessary to establish service connection, on 
either a direct basis or due to undiagnosed illness, for an 
ocular disorder, to include refractive error; motion 
sickness; and chest pain have not been met.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2006, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  
Consideration of a veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).

Manifestations of an undiagnosed illness include, but are not 
limited to, fatigue, skin lesions, headache, muscle pain, 
joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  See 
38 C.F.R. § 3.317(b).  Compensation availability has recently 
been expanded to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, as well as any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  See Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-1-3, 115 Stat. 976 
(2001).

Review of the claims file reflects that, on a pre-service 
cadet general physical examination in July 1981, visual 
acuity of 20/70 on the right and 20/100 on the left were 
correctable to 20/20, bilaterally.  In February 1983, 
uncorrected visual acuity of 20/100, bilaterally, correctable 
to 20/15, bilaterally, was indicated.  The diagnosis was 
expressed as not much change to correction and good ocular 
health.  In February 1984, visual acuity was correctable to 
20/20, bilaterally.  In March 1990, visual acuity was 
correctable to 20/20 from 20/200, bilaterally.  In October 
1990, visual acuity was correctable to 20/20 from 20/300, 
bilaterally.

On the separation examination in April 1992, visual acuity 
was 20/400 correctable to 20/20, bilaterally.  The veteran 
stated that his eye twitched.

The VA examination in July 1992 revealed that near vision, 
uncorrected, was 20/20, bilaterally.  Far vision was 20/200 
correctable to 20/20 on the right and 20/400 correctable to 
20/20 on the left.  There was no evidence of disease or 
injury of the eyes.  Corrected refractive error bilaterally 
with an otherwise normal ocular examination was diagnosed.

On the VA examination in September 1993, the veteran 
complained of blurring vision and seeing lights like flares 
moving all around.  He had worn glasses since childhood and 
no organic abnormality of the eyes was detected.

A March 1997 report of private treatment reflects that the 
veteran had five day history of right eye conjunctivitis.  

An October 1999 report of eye examination noted visual acuity 
of 20/20 in each eye with proper correction.  The diagnosis 
was no ocular abnormalities.  

A February 2005 report of VA eye examination reflects that 
the veteran reported that his eyes were fine and that he 
experienced right eye infections.  The examiner further 
provided the following assessment:  

You have a refractive error (since childhood) of 
myopia and astigmatism unrelated to military 
service and mild blepharitis and dry eyes - worse 
in the right eye - again unrelated to military 
service.  This explains the most likely etiology of 
your eye complaints.  These can be treated with 
artificial tears to lubricate the eyes and warm 
compresses applied to the eyelids at bedtime.  
Additionally, you have mild-moderate c/d [cup/disc 
ratio] asymmetry of the optic nerves and should 
have follow-up of your eye pressures and a baseline 
visual field test - this problem is again unrelated 
to your military service or to your eye complaints.

Upon consideration of the foregoing, the Board finds that 
service connection is not warranted for an ocular disorder 
(including refractive error) on the basis of an undiagnosed 
illness as the competent medical evidence of record has 
attributed the disability to known clinical diagnoses.  The 
Board must find that the post-service medical records, as a 
whole, provide very negative evidence against this claim. 

In addition, the Board finds that service connection is also 
not warranted for an eye disability on a direct basis as 
there is no competent evidence of record linking a current 
eye disability to the veteran's active duty service.  
Moreover, the February 2005 report of VA examination is 
competent evidence reflecting that, based on examination of 
the veteran and review of his medical history, there is no 
such link.  

The Board further notes that myopia and astigmatism are types 
of refractive error.  As such, they are not considered 
"diseases" or "injuries" for purposes of VA disability 
compensation and, therefore, cannot be service connected as a 
matter of law absent evidence of additional disability due to 
superimposed disease or injury-which is not shown in the 
present case.  See 38 C.F.R. §§ 3.303(c), 4.9.  

In the absence of superimposed disease or injury, service 
connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia and astigmatism, even if 
visual acuity decreased in service, as this is not a disease 
or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; 
VA Manual M21-1, Part VI, Subchapter II, para. 11.07.

The only other evidence of record which indicates that the 
veteran currently has visual problems due to active duty is 
the veteran's own allegations and lay statements.  The Board 
finds, however, that veteran and the affiants are laypersons 
and are not competent to make a medical diagnosis or to 
relate a medical disorder to a specific cause.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

With respect to the issues of entitlement to service 
connection for motion sickness and chest pain, the Board 
finds that these symptoms have been ascribed to tinnitus and 
anxiety related reflux esophagitis, respectively.  
Accordingly, inasmuch as service connection for tinnitus and 
anxiety related reflux esophagitis has been granted and the 
veteran is in receipt of benefits for these disorders, which 
include consideration of the veteran's claimed symptoms of 
motion sickness and chest pain, service connection is not in 
order.  Simply stated, the veteran can not be granted service 
connection for the symptom of a service connected disorder. 

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  

The Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations, which set forth the necessary criteria for the 
benefits currently sought.  The discussions in the July 1992 
rating decision, the October 1992 statement of the case, 
subsequent supplemental statements of the case, letters from 
the RO dated in February 2003, August 2003, and July 2004 
letters, as well as the May 1997, June 1999, and July 2004 
decisions and remands from the Board informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, in the February 2003, 
August 2003, and July 2004 letters, the veteran was advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).  It is important to note that this case has been 
ongoing for many years and that further delay in the 
adjudication of this case would serve no constructive 
purpose.  It is strongly suggested that the veteran carefully 
review this decision prior to filing any additional claims. 

In this case, the July 1992 rating decision preceded the 
enactment of the VCAA.  As noted above, the RO subsequently 
furnished VCAA notices to the veteran regarding the issues on 
appeal in February 2003, August 2003, and July 2004 letters.  
Because the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

The Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board also notes that the February 2003, August 2003, and 
July 2004 letters notified the veteran that he should submit 
any pertinent evidence in his possession.  In this regard, he 
was repeatedly advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the veteran must also furnish any 
pertinent evidence he himself may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  See 
Pelegrini at 120, 121.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence and the veteran has undergone 
numerous VA examinations during the course of this appeal.  
Moreover, all available pertinent service, VA, and private 
medical records have been obtained.  Accordingly, the Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issues on 
appeal.  Any irregularities in the notice have been cured and 
are no more than non-prejudicial error.  No further action is 
necessary to assist the claimant with the claim.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  To decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
the development of his claims.  Mayfield, supra.


ORDER

Service connection for ocular complaints, motion sickness, 
and chest pain, to include as due to an undiagnosed illness, 
is denied.



REMAND

In a July 2005 rating decision, service connection for 
migraine headaches with dizziness was granted and a 10 
percent disability rating was assigned.  In addition, service 
connection for chronic rhinitis (claimed as pulmonary 
disorder to include frequent colds) was also granted and a 
zero percent disability rating was assigned.  In October 
2005, the veteran's representative submitted a communication 
arguing that migraine headaches with dizziness and chronic 
rhinitis have been inadequately evaluated.  

The Board views the October 2005 communication as a timely 
notice of disagreement as to the ratings assigned for 
migraine headaches with dizziness and chronic rhinitis.  
Accordingly, appropriate action pursuant to 38 C.F.R. § 19.26 
(to include issuance of a statement of the case) is necessary 
so that the veteran may have the opportunity to complete an 
appeal on these issues by filing a timely substantive appeal.  
Although the Board in the past would simply refer such 
matters to the RO for appropriate action, the United States 
Court of Appeals for Veterans Claims has made it clear that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

With regard to the claims for increased 
evaluations for migraine headaches with 
dizziness and chronic rhinitis, the RO 
should take appropriate action pursuant 
to 38 C.F.R. § 19.26 in response to the 
October 2005 notice of disagreement, 
including issuance of an appropriate 
statement of the case, so that the 
veteran may have the opportunity to 
complete an appeal by filing a timely 
substantive appeal.  If the veteran does 
file a timely substantive appeal, then 
the case should be returned to the Board 
for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


